DETAILED ACTION

Response to Arguments
Applicant’s arguments, see Remarks pg. 7, filed 5/17/2022, with respect to the status of the claims is hereby acknowledged.
Applicant’s arguments, see Remarks pg. 7, filed 5/17/2022, with respect to the correction of the previously outstanding objections have been fully considered and are persuasive. Therefore, the objection has been withdrawn. 
Applicant’s arguments, see Remarks pg. 7-8, filed 5/17/2022, with respect to the rejection of claims 1-2, 4-8, 10-12, 14-18, and 20 under 35 U.S.C. 103 have been fully considered. The examiner notes that the newly amended limitations include new limitations not previously presented in combination with part of a limitation that was recited in now canceled claims 3 and 13. As such, the substantive amendments change the scope of the previously presented claims. Therefore, a new grounds of rejection is made in order to address the newly presented limitations.
Additionally, whereas the applicant’s Remarks state that the Office Action did not actually address the feature of cancelled claims 3 and 13 (See Remarks pg. 7), the examiner respectfully disagrees. For example, the rejection of claim 3 starts on page 14 of the First Action on the Merits (FAOM) and wherein the signaling information obtained via the broadcast path was already claimed and addressed in the rejection of independent claim 1. Therefore, the remaining limitation of claim 3 with respect to “superimpose the Internet-broadcast program…is superimposed” was further addressed in claim 3. The examiner further notes that only the limitation with respect to “receive the broadcast program via the broadcast transmission path” that was recited in claim 3 was added to independent claim 1 and the limitation with respect to “superimpose” is deleted an no longer appears in the claims. Stated differently, the limitations of claim 1 originally examined on the FAOM recited “receiving circuitry configured to: receive signaling information including instruction information to acquire application control information related to an application for presenting an Internet-broadcast program related to a broadcast program provided via a broadcast transmission path.” Wherein the claim recited “a broadcast program provided via a broadcast transmission path” is not substantively different from claim 3 previously reciting “receive the broadcast program via the broadcast transmission path.” Based on the broadest reasonable interpretation of the term “broadcast” to include the dictionary definition, the term is broadly defined as a noun to mean “a program that is broadcast on radio or television or over the Internet” and as a verb to mean “to send out or transmit (something, such as a program) by means of radio or television or by streaming over the Internet.” Based on the teachings of Heredia, the applicant’s limitation reads on the prior art. For example, Heredia teaches para 0064-0070 – XML AIT is created at a headend of a cable/satellite provider and transmitted via carouseled 604 or broadcast in an IP multicast stream 607 over network 110 which may be a cable, satellite, a telecommunications network, the Internet. See Heredia paragraph 0064 – a given client device 108 may therefore access the XML-based AIT 602 in order to determine how to acquire a desired application is understood by a skilled artisan to teach either broadcast waves or network because XML AIT is created at a headend of a cable/satellite provider and transmitted via carouseled 604 or broadcast in an IP multicast stream 607 over network 110 which may be a cable, satellite, a telecommunications network, the Internet, and so forth). Therefore, the applicant appears to be arguing for a more narrow interpretation of “receive the signaling information via the broadcast transmission path” that does not appear to be supported by the recited claims. All things considered the applicant’s arguments that claim 3 and 13 were not previously addressed are not persuasive. The remaining arguments appear to be directed to the newly amended claims. Therefore, the Examiner will address the newly amended limitations in a new ground of rejection. 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-12, and 14-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heredia PG Pub 20030217369A1 (hereafter Heredia) and in further view of Shahid; Mohammad US 20110213681 A1 (hereafter Shahid) and in further view of Davis; Scott M. et al. US 20120180101 A1 (hereafter Davis) and in further view of Kitazato; Naohisa et al. US 20060117370 A1 (Kitazato) and in further view of Iwakiri et al., PG Pub 20110182562A1 (hereafter Iwakiri) and in further view of KIM; Mun-jo et al. US 20110016171 A1 (hereafter Kim).  
Regarding claim 1, "An information processing apparatus, comprising receiving circuitry” Heredia teaches (Fig. 3 and para 0037-0038 – client device is an apparatus for processing broadcast information); (Fig. 3 and 7 and para 0037-0038 and 0068-0069 client device comprises tuners for receiving PMT and processors corresponding to circuitry); Regarding “configured to: receive signaling information including instruction information to acquire application control information related to an application for presenting an Internet-broadcast program related to a broadcast program provided via a broadcast transmission path; receive the signaling information via the broadcast transmission path” First, based on the broadest reasonable interpretation of the term “broadcast” to include the dictionary definition, the term is broadly defined as a noun to mean “a program that is broadcast on radio or television or over the Internet” and as a verb to mean “to send out or transmit (something, such as a program) by means of radio or television or by streaming over the Internet.” Second, Heredia para 0050-0056 and 0064 teach XML documents of data broadcast are created for reception by client device corresponds to signaling information wherein Heredia further teaches para 0053-0055 – application information is received from a provider for running/using an application, initialization data for an application, location/accessing information for an application wherein Markup Language protocol for application information 412 provides framework for creation application information table; para 58-68 and 64-70 XML AIT is created at the headend of a cable/satellite provider and transmitted via and IP multicast stream 607 over network 110 and a person of ordinary skill would reasonably infer IP streams are typically stored in servers), however, Heredia does not reference that the Internet-broadcast program is the same as the broadcast television program but only that they are related (see Heredia paragraph 0081; Heredia teaches para 0064-0070 – XML AIT is created at a headend of a cable/satellite provider and transmitted via carouseled 604 or broadcast in an IP multicast stream 607 over network 110 which may be a cable, satellite, a telecommunications network, the Internet, and so forth and a person of ordinary skill would reasonably infer IP streams are typically stored in servers; see paragraph 0064 – a given client device 108 may therefore access the XML-based AIT 602 in order to determine how to acquire a desired application is understood by a skilled artisan to teach either broadcast waves or network because XML AIT is created at a headend of a cable/satellite provider and transmitted via carouseled 604 or broadcast in an IP multicast stream 607 over network 110 which may be a cable, satellite, a telecommunications network, the Internet, and so forth); 
	With respect to generate a display screen including an icon by execution of the instruction information on a basis that a connection to a network is available, acquire the application control information based on reception of an operation of the icon, acquire the application via the network based on the application control information, execute the application to present the Internet-broadcast program” Heredia teaches presenting an “icon” (e.g., Heredia para 80 - the user selects from the applications that are presented thereto using a television 136/138 and/or indicators on client device 108) wherein a person of ordinary skill in the art would reasonably infer that icons typically comprise displayed indicators, however, Heredia does not disclose displaying an icon on a basis that a connection to a network is available. For example, Heredia teaches a client device presents the user with a predetermined screen to enable the user to element to activate pertinent applications that are pertinent to the current programs or current events, unbound applications, and or indicators (Heredia para 80). A person of ordinary skill in the art would have understood that displayed objects/indicators typically comprise icons related to broadcast television with Internet connections. Where Heredia teaches icons associated with XAIT data Fig. 5 element 512, 520, pg. 6 table 1 element 512, pg. 23 URL associated with an icon for locating content. Wherein Heredia teaches:
[0073] Creating, communicating, and utilizing application information tables may be described in the general context of computer-executable instructions.  
Generally, computer-executable instructions include routines, programs, objects, components, data structures, and the like that perform particular functions or implement particular abstract data types.  Creating, communicating, and utilizing application information tables may also be practiced in distributed computing environments where functions are performed by remote processing devices that are linked through a communications network. In a distributed computing environment, computer-executable instructions may be located in both local and remote computer storage media, including memory storage devices. 
      As such, a person of ordinary skill in the art would have understood that computer-executable instructions include routines, programs, objects, components, data structures, and the like that perform particular functions or implement particular abstract data types such as delivering AIT to the client devices using either broadcast waves or a network. Additionally, the prior art recognizes that instruction information may be obtained via a broadcast signal. See Heredia para 0068 discussing transmission of PMT wherein PMT are understood to be transmitted via broadcast waves.
With respect to “end the application based on a switch of the signaling information accompanied by an update of the signaling information while the Internet-broadcast program is being presented by the application” Heredia teaches that bound applications when compared to unbound applications end based on signaling information, including when Internet-broadcast program is being presented but does not use the term “update” as claimed. For example, Heredia teaches the following with respect to switching to the Internet-broadcast program in place of the broadcast television program which also relates to icons:
[0041] Application programs 316, which is also referred to herein as applications 316, includes software modules, files, images, text, executable programs, and so forth. Applications 316 may be received at client device 108 from applications database 116, stored on-demand applications 142, and so forth, in manners described above with reference to FIG. 1. Application information table 318 includes information on utilizing applications 316. For example, application information table 318 may inform client device 108 (i) of the existence of particular applications, (ii) of the location of particular applications, (iii) of how to execute or otherwise access and present to a user particular applications, (iv) of needed or helpful initialization parameters, and so forth. Hence, client device 108 interprets application information table 318 so as to be able to activate/provide applications 316 for/to a user of the device.
[0042] Applications 316 include at least two different types of applications: bound applications and unbound applications. Bound applications are tied to (i.e., bound to) a particular television program and/or television channel. An example of a bound application is a stock ticker application that presents stock price quotes along the bottom edge of a television screen on a finance channel. Such a bound stock ticker application may be interactive so that a user may select to see the price of certain stocks. Such a bound stock ticker application may continue to run during commercials on the finance channel, but it ceases to display or otherwise function if the channel is changed. Another example of a bound application is a stats application that displays current stats for a football game (either interactively or not), but ceases to update or otherwise function correctly if the channel is changed or when the football game broadcast ends.
[0080] FIG. 10 is a flow diagram 1000 that illustrates a method for utilizing an application information table at a client device of a television entertainment system. At block 1002, the client device accesses the XAIT to determine which applications are available to the client device. Specifically, client device 108 may access XML-based AIT 318 to determine which applications 316 may be (i) activated by a user of client device 108 or (ii) otherwise interacted with by the user. Such applications include bound and unbound applications that a user may elect to execute, display, etc., as well as modify, change, customize, and so forth. At block 1004, these applications that are available to a user are presented thereto. For example, client device 108 may present a list of pertinent applications that a user may elect to activate. Pertinent applications include those applications that are pertinent to current programs or current events, unbound applications that are generally usable, and so forth. The user selects from the applications that are presented thereto using a television 136/138 and/or indicators on client device 108. 
[0081] At block 1006, the client device receives any selections of applications from a user thereof. In other words, a user of client device 108 may select certain applications of the presented applications for immediate (or subsequent) activation. At block 1008, the client device activates the selected applications. For example, client device 108 may launch a web browser, an e-mail program, a game, and so forth. Alternatively, client device 108 may display a file of text and/or audiovisual material, initiate the display of real-time information that relates to a program or the news, and the like. After applications are activated, the user of client device 108 may cause client device 108 to change channels, or a current program may cease and a subsequent program may start. During either of these events, the active status of any unbound applications is not automatically terminated merely because of the change of channels or programs. Hence, at block 1010, the client device continues the active status of unbound application(s) as the user thereof causes channels to be changed. 

With respect to the first deficiency of Heredia discussed above wherein Heredia does not disclose displaying an icon on a basis that a connection to a network is available (i.e., with respect to generate a display screen including an icon by execution of the instruction information on a basis that a connection to a network is available, acquire the application control information based on reception of an operation of the icon, acquire the application via the network based on the application control information, execute the application to present the Internet-broadcast program” Heredia teaches presenting an “icon” (e.g., Heredia para 80 - the user selects from the applications that are presented thereto using a television 136/138 and/or indicators on client device 108) wherein a person of ordinary skill in the art would reasonably infer that icons are displayed for selecting). 
In an analogous art, Shahid teaches an invention for delivering enhanced content to broadcast media receivers wherein after receiving signaling information to acquire application data over the Internet, an icon is displayed to a viewer for selection in order to transmit a request for application data after an Internet connection is available (Shahid Fig. 5b element 228, 230, 232, 222 and para 120) and wherein the viewer initiates interest in the Internet content by selecting an icon as disclosed in element 205 relation to a click event (para 77-81 for displaying icons for transmitting a requires via the Internet; para 107-116 disclosing embodiments for verifying whether an Internet connection is established with the broadcast receiver). Shahid does not disclose the deficiency of Heredia relating to “update” recited in “end the application based on a switch of the signaling information accompanied by an update of the signaling information while the Internet-broadcast program is being presented by the application.”
With respect to the deficiency of Heredia relating to “update” recited in “end the application based on a switch of the signaling information accompanied by an update of the signaling information while the Internet-broadcast program is being presented by the application,” in an analogous art, Davis teaches transmitting a “kill” identifier transmitted from the head-end to stop a streaming session in order to address bandwidth utilization issues (see Davis para 175-178) such that the presentation information of the application is changed during the presentation of the requesting Internet content without using the term “update” as claimed. Davis teaches an invention relating to the Internet-broadcast program is the same as the broadcast television program (see Davis para 81 – application widget for displaying one such application is the Watch TV application 903 which is invoked to service a traditional broadcast channel (or program) and another potential application 912 which is invoked to service NPVR (network personal video recorder) enabled channels (or programs), and which may be downloaded from head-end 150 to memory 910 and wherein. Application 912, among other things, play or restart programming content that has broadcast. As such, a person of ordinary skill in the art would have understood that the applications presented to the viewer are utilized for displaying traditional broadcast channel or program and switch to an application to deliver the same program from the Internet if the same application has been broadcast such that the viewer may utilize trick play mode operations. 
Furthermore, with respect to the term “update” not recited, in haec verba, in the prior art to Heredia, Shahid, Davis, (i.e., “end the application based on a switch of the signaling information accompanied by an update of the signaling information while the Internet-broadcast program is being presented by the application” the prior art teaches modifying messages received during the broadcast path in order to update the objects that are presented to the viewer based on the control information changes. For example, in an analogous art, Kitazato teaches updating DSM-CC control information transmitted via a broadcast path in order to enable the receiving device to display updated content (para 235-238). (See Heredia para 61 disclosing delivery of data objects). As such, wherein the prior art to Kitazato teaches updating information for presenting object content after the presentation of object related information is being presented, the initiated presentation may be changed in order to present updated object related information, then a person of ordinary skill in the art would appreciated the obvious benefit of enabling Heredia’s invention to update information for presenting and updating web applications after the web application control information has been updated in order to present the correct web application information to the viewer if the control information has changed.
The motivation to modify Heredia, Shahid, Davis, and Kitazato is further evidenced by Iwakiri teaches the superimposing broadcast related content via an application video data (Fig. 5a and para 51-53) and further teaches updating application display data after the application has been initiated (para 56, 64, 67, 70-72, 73-78 disclosing three different embodiments to updating the signaling information for presenting applications with related broadcast program content).
Wherein the combination of Heredia, Shahid, Davis, Kitazato, and Iwakiri teach applications may be web based applications (e.g., Heredia para 43, 61; Davis 81;), a person of ordinary skill in the art would have appreciated the obvious benefit of modifying Heredia with the teachings of Shahid to generate a display screen including an icon by execution of the instruction information on a basis that a connection to a network is available, acquire the application control information based on reception of an operation of the icon, acquire the application via the network based on the application control information, execute the application to present the Internet-broadcast program because, in an analogous art, Kim discloses (Abstract; para 0008, 0017-0018, 0034, 0036 disclose communication connection needs to be previously established with all of those terminal devices in order for a server to transmit AIT related information). Kim teaches receiving information about the application from the broadcasting network; and receiving data for executing the application from one of the broadcasting network or the Internet network, based on the received information about the application (para 8); para 9-13 teaches the information about the application may include information that indicates whether the application is one of a first type of application that is executed through a browser included in the client or a second type of application that executes scripts received from a predetermined server, in the client…and wherein the application may include information that indicates whether the data for executing the application is received through at least one of the broadcasting network or the Internet network. Para 39-42 teaches the type of application comprises information indicating whether the application is a browser based type application executed through a browser included in the client 110 or a widget based type application executed in the client 110 by receiving both resources and scripts from the server; application is executed by downloading all resources and scripts in the client 110 wherein the scripts and application are independently executed. See also para 49-52, 68-70 – information about the application extracted in operation 132 may include information about a transport protocol of the application such that the client device will identify whether data is obtained using broadcast waves or a network. As such, Kim teaches the applicant’s limitations relating to acquire the application control information via broadcast waves or a network based on execution of script as the instruction information stored in the acquired multimedia document is well known as also discussed in the teachings of Heredia above. More importantly, a person of ordinary skill in the art would have understood that the URL is utilized to obtain the application control information from a server using the URL as a location information as claimed by applicant because Kim teaches transmitting the URL as part of the broadcast stream 130 (see para 32-36, 47, 52-66).
More importantly, Kim also teaches that after execution of a script, and before execution of the application, the script denotes a code for executing an application based on the resources para [0075] and para 80-97 the script denotes a code for executing an application based on the resource wherein the script may be Java Script or a script prepared by using HTML. Also, before execution of an application, the script may be a preview script indicating that a current state of the application is that the application may be executed. With respect to the applicant’s claims reciting that the application control information is acquired based, in part, on a determination of whether a user operation is detected when a predetermined icon is displayed, Kim teaches that when a user is watching a predetermined channel, the script may display a predetermined button, indicating that execution of an application relating to the channel is ready, on a television screen (para 75-76 corresponds to a user operation detected when a predetermined display screen is being displayed). As such, Kim teaches that a predetermined button is displayed to a user depending on a particular application and wherein each application is either obtained using a through a broadcast network stream or from a server using a network such as the Internet (para 53-76; see also para 87-95). (See also Heredia pg. 6 element 520 Icons, para claims 29-30, 41, 61-62, 70 – on demand applications; para 64 how to acquire a desired application such that an icon is provided for every application including when a determination is made that the data is obtained from a network such as the Internet is possible). Kim clearly teaches, in paragraph 97, according to the exemplary embodiments, an application may be received by using various methods based on information about the application received through a broadcasting network, and executed so that various services, in addition to watching broadcasting, may be used in the client. A person of ordinary skill in the art would understand that a client device of Kim receives various services using Internet-broadcast in addition to receiving television broadcast. Therefore, a viewer may select to view Internet-broadcast content when given the option during a television program and then switching viewing programming from the television program channel to Internet-broadcast content.
[Note: see prior art made of record but not relied upon Jacoby; Ronald US 20110247031 A1 para 58-59 - the widget program will automatically search for available widgets that are available for the specific display device, will validate through the filters of the server and the manufacturer of the widget, and then display the widget (i.e., application) to the user of the display screen as available.]

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Heredia’s invention comprising an application information data structure including information that enables a client device to access and/or to activate one or more applications for receiving Internet-broadcast content identified during television channel broadcasts based, in part, on signaling information  ation data structure including inforamtion that enables a client device to access and a broadcasting networkby incorporating known elements of Shahid’s invention for delivering enhanced content to broadcast media receivers wherein after receiving signaling information to acquire application data over the Internet, an icon is displayed to a viewer for selection in order to transmit a request for application data after an Internet connection is available in order to enable the viewer to request ancillary content related to the broadcast program on demand. As such, wherein a person of ordinary skill in the art would have understood that the applications presented to the viewer are utilized for displaying traditional broadcast channel or program and switch to an application to deliver the related program content from the Internet. It would have been further obvious to one of ordinary skill in the art at the time the invention was made to modify Heredia and Shahid by further incorporating known elements of Davis’ invention for updating signaling information by transmitting a “kill” identifier transmitted from the head-end to stop a streaming session in order to address an update to the bandwidth utilization issues such that the presentation information of the application is changed during the presentation of the requesting Internet content. It would have been further obvious to one of ordinary skill in the art at the time the invention was made to modify Heredia, Shahid, and Davis by further incorporating known elements of Kitazato’s invention for modifying messages received during the broadcast path in order to update the objects that are presented to the viewer based on the control information changes in order to enable the receiving device to control the display of updated content and/or the web applications as taught by Iwakiri. It would have been further obvious to one of ordinary skill in the art at the time the invention was made to modify Heredia, Shahid, Davis, Kitazato, and Iwakiri’s by further incorporating known elements of Kim’s invention for obtaining data related to available applications for broadcast channel programs to be made available to a viewer (e.g. widgets for providing related content or the same content from a remote server) in order to only download and present Internet-broadcast content that is obtainable to a viewer instead of presenting options to a viewer that are not ultimately available which would dovetail with the prior art teachings of efficiently transmitting signaling information and related Internet content as soon as it is available and enable the viewer to be presented with current and available information. 
Regarding claim 2, wherein the processing circuitry is configured to acquire the application control information via the network based on the reception of the operation of the icon” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein Heredia discloses a client device presents the user with a predetermined screen to enable the user to element to activate pertinent applications that are pertinent to the current programs or current events, unbound applications, and or indicators (Heredia para 80). A person of ordinary skill in the art would have understood that displayed objects typically comprise icons related to broadcast television with Internet connections. Where Heredia teaches icons associated with XAIT data Fig. 5 element 512, 520, pg. 6 table 1 element 512, pg. 23 URL associated with an icon for locating content. See also Kim teaches transmitting the URL as part of the broadcast stream 130 (see para 32-36, 47, 52-66) wherein the URL is utilized to obtain the application control information from a server using the URL as a location information as claimed by applicant.
Regarding claim 4, “wherein the receiving circuitry is configured to receive the signaling information via the broadcast transmission path” is further rejected on obviousness grounds as discussed in the rejection of claims 1-2 wherein Heredia para 0064-0070 further XML AIT is created at a headend of a cable/satellite provider and transmitted via carouseled 604 or broadcast in an IP multicast stream 607 over network 110 which may be a cable, satellite, a telecommunications network, the Internet, and so forth.
Regarding claim 5, wherein the processing circuitry is configured to: synthesize the icon on video data of the broadcast program, and output the synthesized video data and icon as the display screen” is further rejected on obviousness grounds as discussed in the rejection of claims 1-2, 4 wherein Heredia discloses a client device presents the user with a predetermined screen to enable the user to element to activate pertinent applications that are pertinent to the current programs or current events, unbound applications, and or indicators (Heredia para 80). A person of ordinary skill in the art would have understood that displayed objects typically comprise icons related to broadcast television with Internet connections. Where Heredia teaches icons associated with XAIT data Fig. 5 element 512, 520, pg. 6 table 1 element 512, pg. 23 URL associated with an icon for locating content. See also Kim teaches transmitting the URL as part of the broadcast stream 130 (see para 32-36, 47, 52-66) wherein the URL is utilized to obtain the application control information from a server using the URL as a location information as claimed by applicant.
Regarding claim 6, “wherein the processing circuitry is configured to start or stop presenting the Internet-broadcast program related to the broadcast program based on a start time or a stop time preset for the application” is further rejected on obviousness grounds as discussed in the rejection of claims 1-2, 4-5 wherein Kitazato para 428-430 teaches providing start time information for providing additional data with broadcast content. See also Heredia teaches [0081] At block 1006, the client device receives any selections of applications from a user thereof. In other words, a user of client device 108 may select certain applications of the presented applications for immediate (or subsequent) activation. At block 1008, the client device activates the selected applications. For example, client device 108 may launch a web browser, an e-mail program, a game, and so forth. Alternatively, client device 108 may display a file of text and/or audiovisual material, initiate the display of real-time information that relates to a program or the news, and the like. After applications are activated, the user of client device 108 may cause client device 108 to change channels, or a current program may cease and a subsequent program may start. During either of these events, the active status of any unbound applications is not automatically terminated merely because of the change of channels or programs. Hence, at block 1010, the client device continues the active status of unbound application(s) as the user thereof causes channels to be changed. 
Regarding claim 7, “wherein the processing circuitry is configured to start and stop presenting the Internet-broadcast program related to the broadcast program based on a start time and a stop time preset for the application” is further rejected on obviousness grounds as discussed in the rejection of claims 1-2, 4-6 wherein Heredia teaches when the preset application will start and stop teaches [0081] At block 1006, the client device receives any selections of applications from a user thereof. In other words, a user of client device 108 may select certain applications of the presented applications for immediate (or subsequent) activation. At block 1008, the client device activates the selected applications. For example, client device 108 may launch a web browser, an e-mail program, a game, and so forth. Alternatively, client device 108 may display a file of text and/or audiovisual material, initiate the display of real-time information that relates to a program or the news, and the like. After applications are activated, the user of client device 108 may cause client device 108 to change channels, or a current program may cease and a subsequent program may start. During either of these events, the active status of any unbound applications is not automatically terminated merely because of the change of channels or programs. Hence, at block 1010, the client device continues the active status of unbound application(s) as the user thereof causes channels to be changed. See also wherein Kitazato para 428-430 teaches providing start time information for providing additional data with broadcast content.
Regarding claim 8, wherein the processing circuitry is configured to acquire the application control information by accessing the application control information server based on location information of the application control information included in the signaling information” is further rejected on obviousness grounds as discussed in the rejection of claims 1-2, 4-7 wherein Heredia para 61 teaches providing URL for web based applications. See also Kim discloses a server as claimed (i.e., application control information server based on location information of the application control information included in the multimedia document), a person of ordinary skill in the art would have understood that the URL is utilized to obtain the application control information from a server using the URL as a location information as claimed by applicant because Kim teaches transmitting the URL as part of the broadcast stream 130 (see para 32-36, 47, 52-66). Kim further teaches (Abstract; para 0008, 0017-0018, 0034, 0036 disclose communication connection needs to be previously established with all of those terminal devices in order for a server to transmit AIT related information). Kim teaches receiving information about the application from the broadcasting network; and receiving data for executing the application from one of the broadcasting network or the Internet network, based on the received information about the application (para 8); para 9-13 teaches the information about the application may include information that indicates whether the application is one of a first type of application that is executed through a browser included in the client or a second type of application that executes scripts received from a predetermined server, in the client…and wherein the application may include information that indicates whether the data for executing the application is received through at least one of the broadcasting network or the Internet network. Para 39-42 teaches the type of application comprises information indicating whether the application is a browser based type application executed through a browser included in the client 110 or a widget based type application executed in the client 110 by receiving both resources and scripts from the server; application is executed by downloading all resources and scripts in the client 110 wherein the scripts and application are independently executed. See also para 49-52, 68-70 – information about the application extracted in operation 132 may include information about a transport protocol of the application such that the client device will identify whether data is obtained using broadcast waves or a network. As such, Kim teaches the applicant’s limitations relating to acquire the application control information via broadcast waves or a network based on execution of script as the instruction information stored in the acquired multimedia document is well known as also discussed in the teachings of Heredia above. More importantly as discussed above, with respect to a server as claimed the URL is utilized to obtain the application control information from a server using the URL as a location information as claimed by applicant because Kim teaches transmitting the URL as part of the broadcast stream 130 (see para 32-36, 47, 52-66).
Regarding claim 9, “wherein the processing circuitry is configured to detect reception of the operation of the icon from a remote controller” is further rejected on obviousness grounds as discussed in the rejection of claims 1-2, 4-8 wherein Iwakiri teaches a viewer utilizes a remote control to select display screen icons (para 51-52).
Regarding claim 10, “wherein the receiving circuitry is configured to receive a data program related to the broadcast program, the data program being provided via the broadcast transmission path, and wherein processing circuitry is configured to switch from presentation of the data program to presentation of the Internet-broadcast program based on the reception of the operation of the icon” is further rejected on obviousness grounds as discussed in the rejection of claims 1-2, 4-9 wherein the combination of Heredia, Shahid, Davis, Kitazato, Iwakiri, and Kim render obvious presenting web based applications in addition to broadcast content (e.g., see Heredia teaches the following with respect to switching to the Internet-broadcast program in place of the broadcast television program which also relates to icons para 41-42, 80-81; see also Shahid teaches an invention for delivering enhanced content to broadcast media receivers wherein after receiving signaling information to acquire application data over the Internet, an icon is displayed to a viewer for selection in order to transmit a request for application data after an Internet connection is available (Shahid Fig. 5b element 228, 230, 232, 222 and para 120) and wherein the viewer initiates interest in the Internet content by selecting an icon as disclosed in element 205 relation to a click event (para 77-81 for displaying icons for transmitting a requires via the Internet; para 107-116 disclosing embodiments for verifying whether an Internet connection is established with the broadcast receiver). 
Regarding claim 21, “wherein the processing circuitry is configured to: determine whether the connection to the network is available, and generate the display screen including the icon by execution of the instruction information on a basis of the determination that the connection to the network is available” is further rejected on obviousness grounds as discussed in the rejection of claims 1-2, 4-10 wherein the combination of Heredia, Shahid, Davis, Kitazato, Iwakiri, and Kim render obvious the limitation wherein Heredia teaches presenting an “icon” (e.g., Heredia para 80 - the user selects from the applications that are presented thereto using a television 136/138 and/or indicators on client device 108) wherein a person of ordinary skill in the art would reasonably infer that icons are displayed for selecting) but Heredia does not disclose displaying an icon on a basis that a connection to a network is available (i.e., with respect to generate a display screen including an icon by execution of the instruction information on a basis that a connection to a network is available, acquire the application control information based on reception of an operation of the icon, acquire the application via the network based on the application control information, execute the application to present the Internet-broadcast program” Heredia teaches presenting an “icon” (e.g., Heredia para 80 - the user selects from the applications that are presented thereto using a television 136/138 and/or indicators on client device 108) wherein a person of ordinary skill in the art would reasonably infer that icons are displayed for selecting). However, in an analogous art, Shahid teaches an invention for delivering enhanced content to broadcast media receivers wherein after receiving signaling information to acquire application data over the Internet, an icon is displayed to a viewer for selection in order to transmit a request for application data after an Internet connection is available (Shahid Fig. 5b element 228, 230, 232, 222 and para 120) and wherein the viewer initiates interest in the Internet content by selecting an icon as disclosed in element 205 relation to a click event (para 77-81 for displaying icons for transmitting a requires via the Internet; para 107-116 disclosing embodiments for verifying whether an Internet connection is established with the broadcast receiver).
The method claims 11-12, 14-20, 22 are grouped and rejected with the apparatus claims 1-2 and 4-10 because the elements of the method and computer program product claims are met by the disclosure of the apparatus and methods of the reference(s) as discussed in the rejection of claim 1-2 and 4-10 and because the elements of the apparatus are easily converted into steps performed by a method or computer program product by one skilled in the art.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO CASTRO whose telephone number is (571)270-3950.  The examiner can normally be reached on Monday-Friday from 10am-6pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALFONSO CASTRO/
Primary Examiner, Art Unit 2421